IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 7, 2007
                                No. 06-60742
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk
JOSE SAUL ORELLANA

                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A71 977 614


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Jose Saul Orellana petitions this court for review of the decision of the
Board of Immigration Appeals (BIA) finding him statutorily ineligible for the
withholding of removal under the Immigration and Nationality Act and the
Convention Against Torture based on his prior conviction for a particularly
serious crime. The Government contends that because this court has summarily
affirmed the BIA’s decision on this matter, there remains no “case or
controversy” for this court to review.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60742

      This court does not have the power under Article III of the Constitution to
decide the merits of a case that is moot when it comes before the court. See
Goldin v. Bartholow, 166 F.3d 710, 717 (5th Cir. 1999). “[A] case is moot when
it no longer presents a live controversy with respect to which the court can give
meaningful relief.” McClelland v. Gronwaldt, 155 F.3d 507, 514 (5th Cir. 1998)
(internal quotations, footnote, and brackets omitted), overruled on other grounds,
Arana v. Ochsner Health Plan, 338 F.3d 433, 440 & n.11 (5th Cir. 2003)
(en banc).
      Though he was given the opportunity, Orellana has not filed a reply brief
addressing either this court’s summary affirmance or the Government’s
contention that his petition for review has been rendered moot. Accordingly,
these issues are deemed abandoned. See United States v. Brace, 145 F.3d 247,
255 (5th Cir. 1998)(en banc) (this court reviews only those issues presented to
it; it does not craft new issues or otherwise search for them in the record); Yohey
v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)(only issues presented and argued
in the brief are addressed on appeal).
      Because this court summarily affirmed the BIA’s decision regarding the
only issue Orellana raised in his opening brief, the controversy from which the
petition for review stems is no longer live. See McClelland, 155 F.3d at 514.
Accordingly, Orellana’s petition for review is dismissed as moot. See United
States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999) (dismissal as moot where
there was no live controversy).
      PETITION DISMISSED AS MOOT.




                                         2